July 1, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
TEXAS KIDNEY, INC. D/B/A SOUTHEAST HOUSTON DIALYSIS CENTER,
    AHMED RABIE, SANA RABIE, AND NADER RABIE, Appellants

NO. 14-13-01106-CV                          V.

                  ASD SPECIALTY HEALTHCARE, Appellee
                    ________________________________

       This cause, an appeal from the order, signed, November 25, 2013 was heard
on the transcript of the record. We have inspected the record and find no error in
the order. We order the order of the court below AFFIRMED.

       We order appellants, Texas Kidney, Inc. d/b/a Southeast Houston Dialysis
Center, Ahmed Rabie, Sana Rabie, and Nader Rabie, jointly and severally, to pay
all costs incurred in this appeal.

      We further order this decision certified below for observance.